Citation Nr: 1145897	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a claim for service connection for a depressive disorder and a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a right maxillary sinus cyst, status post Caldwell-Luc, antrostomy, and septoplasty.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to November 1988.  

In April 2010, the Board of Veterans' Appeals (Board) remanded the issues currently on appeal to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (RO) for additional development.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has identified his claims as including a claim for service connection for a depressive disorder and a claim for PTSD, among other diagnoses.  The Board finds that the Veteran's claims for service connection for these psychiatric disorders should not be limited solely to the specific diagnoses identified by the Veteran.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2010 remand directed the RO to obtain additional treatment records and to obtain information from the Veteran regarding his claims for service connection for a depressive disorder and PTSD, to description of in-service stressors.  A letter in accordance with the remand instructions were sent to the Veteran at an address in Texas in May 2010.  In August 2010, the AMC located the Veteran in Arkansas, rather than at the address of record in Texas.  

The record reflects that the Veteran was scheduled for VA psychiatric examination, apparently at the Little Rock, Arkansas VA Medical Center (VAMC), in September 2010, but the record suggests that the notice to appear for the examination was sent to the Veteran's address of record in Texas.  The Veteran did not report for VA psychiatric examination scheduled in September 2010.

The Veteran was scheduled for VA examination of the sinuses at the Little Rock, Arkansas VA Medical Center (VAMC) in October 2010, and he reported for that examination.  There is, however, no indication in the record that the Veteran was advised that he had missed VA psychiatric examination.  

In November 2010 and in April 2011, the Veteran contacted VA by telephone.  The report of April 2011 contact reflects that the Veteran remained in Arkansas.  The Veteran was notified by the July 2011 supplemental statement of the case (SSOC) that he had failed to report for psychiatric examination, but that SSOC was sent to the Veteran's prior residence in Texas.  

The written communications to the Veteran since the 2010 Remand appear to have been sent to Texas, with the exception of one letter issued in September 2010.  After the September 2010 letter was sent to an address in Arkansas, the remainder of the written communications were again sent to Texas, including, as noted above, the July 2011 SSOC.  The July SSOC appears to be the only written notice to the Veteran that he failed to report for VA psychiatric examination and the only written notice to the Veteran regarding readjudication of his claim.  

It is the Veteran's responsibility to notify VA of his address.  However, the voluminous VA clinical records (in excess of 1,150 pages) obtained from the Little Rock, Arkansas VA Medical Center reflect that the Veteran provided an address in Arkansas for purposes of medical care.  The more than 1,150 pages of clinical records reflect that the Veteran repeated his address in Arkansas on numerous occasions.  He provided an Arkansas his address at the time of an April 2011 telephone call to VA requesting a copy of his records.  Unfortunately, the address provided by the Veteran for purposes of health care and records requests was apparently not used to permanently update the VA address of record for adjudication purposes.  

Given the circumstances, the Board finds that an additional attempt must be made to locate the Veteran and to obtain a mailing address at which the Veteran currently receives mail.  The attempts to locate the Veteran for purposes of this Remand should utilize VA's information on where the Veteran is receiving medical care, as it appears that a VA Medical Center provides his care.  

When the Veteran appeared for VA examination of his sinuses in October 2010, the examiner discussed, but did not answer, the question posed in the April 2010 Remand.  The examiner noted that the Veteran had persistent nasal septum deviation with left facial pain and complete left nasal congestion, but did not provide a specific opinion as to the likelihood that this finding was related to problems on the right side that were noted and treated during the Veteran's service.  The records establish that a sinus surgery was performed in November 2011.  Those records, and any current VA treatment records, must be addressed in the response to the opinion request.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain information as to the Veteran's current address, including through information obtained by VA for purposes of medical care.  

2.  Once the Veteran has been located, obtain a mailing address.  Confirm that the mailing address is consistent with the location of the VAMC at which the Veteran is receiving medical care.  Then, again provide the Veteran with notice of the requirements for establishing service connection for PTSD, and afford him an opportunity to complete the development letter previously sent.  The Veteran has described helicopter accidents to his health care provides.  The Veteran should be advised that he must provide the locations at which the helicopter accidents occurred and approximate dates of the accidents.  

3.  Then, using the data provided by the Veteran, together with the information in the Veteran's service personnel records, the AMC should request information about the helicopter accidents claimed as stressors.  The AMC should identify the system of records the service department used to document helicopter accidents at the location to which the Veteran was assigned, and should request information from that system, including where the records were retired and how long the records in that system are maintained before being destroyed.  

4.  Ask the Veteran if he received VA or non-VA treatment for his sinuses proximate to his 1988 service discharge, or prior to his 2007 claim for service connection.  The Veteran should be asked to identify any facilities, VA or non-VA, at which radiologic examination of the sinuses was conducted during the period from 1988 to 2007.  Identified VA and non-VA records should be sought.  

5.  Ask the Veteran if he received VA or non-VA treatment for any psychiatric disorder proximate to his 1988 service discharge, or prior to his 2007 claim for service connection.  Request identified VA and non-VA records.  

6.  Ask the Veteran whether he has received non-VA treatment of a psychiatric or sinus disorder since his 2007 claims.  If so, the Veteran should identify the names and addresses of the non-VA health care providers and approximate dates of treatment.  

7.  Obtain VA clinical records since May 2011, the date of the latest VA treatment records associated with the claims files.  Duplicate records need not be added to the claims file.  

8.  After the Veteran is located, and his address of record is updated, notify the Veteran, at a location consistent with the Veteran's location for purposes of medical treatment, of the time and date of any scheduled examination.  

9.  Ask the examiner who evaluated the Veteran's sinuses in October 2010, if available, to provide an addendum to the report, or, schedule the Veteran for VA examination of the sinuses.  The examiner/reviewer should consider the service treatment records, any records of treatment of the sinuses during the period from the Veteran's 1988 discharge to the date of the 2007 claim obtained on Remand, the physical findings in October 2010, the physical findings in November 2010, the report of November 2010 sinus surgery, VA clinical records after November 2010 related to a sinus disorder, the Veteran's report of history, and any other relevant information.  If diagnostic examinations are required, the examinations should be conducted.  

The claims folder and a copy of this remand must be available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.

The examiner should address this question:
      Is at least as likely as not (50 percent or more probability) that a sinus disorder or disorders diagnosed in October 2010 (or a sinus disorder present at any time during the pendency of this claim, October 2007 to the present), is/are (a) causally related to a disorder treated during the Veteran's service, to include right Caldwell-Luc, antrostomy, and septoplasty performed in service, or, (b) has/have been present chronically since the Veteran's service?  

The opinion must include a discussion of the 1986 to 1988 service notations of sinus problems.  The opinion must address the Veteran's lay statements as to chronicity and continuity of sinus problems after service.  

In all conclusions, the opinion must identify and explain the medical basis or bases for the opinion, with identification of the evidence of record.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

10.  The Veteran should be afforded psychiatric examination.  The examiner should consider the service medical and personnel records, any records of psychiatric treatment from the Veteran's 1988 discharge to the date of the 2007 claim, relevant records obtained on Remand, and the voluminous relevant records already associated with the claims files.  If diagnostic examinations are required, the examinations should be conducted.  

The claims folder and a copy of this remand must be available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.

The examiner is asked to respond to the following:
	Assign a diagnosis for each psychiatric disorder present.  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Please state whether or not each criterion for a diagnosis of PTSD is met. 

Then, address this question:
	Is it at least as likely as not (50 percent probably or greater) than any diagnosed psychiatric disability was incurred during the Veteran's service or is proximately due to or the result of any disease, or injury incurred in or aggravated by service? 
	If a diagnosis of PTSD is considered appropriate, is it due to a verified stressor which occurred during the Veteran's service?  Please address the Veteran's contention that events he witness in his military duties related to work as a helicopter pilot or supervising helicopter pilots was a stressor that resulted in PTSD.  

Identify and explain the medical basis or bases for the opinion, with identification of the evidence of record.  If the requested opinion cannot be rendered without resort to speculation, explain the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

11.  The AMC/RO must ensure that all directed factual and medical development as noted above is completed, and that all attempts to locate the Veteran and the address to which each notice was sent are documented in the record.  Verify that the examination reports respond to the questions listed in this Remand.  Thereafter, readjudicate the claims.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


